                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                     Case No.17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE AUGUST 17, 2018 JOINT
                                                 v.                                        DISCOVERY LETTER
                                  10

                                  11     SONICWALL, INC.,                                  Re: Dkt. No. 82
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 17, 2018, the parties submitted a joint discovery letter regarding a dispute

                                  14   concerning plaintiff Finjan, Inc.’s (“Finjan”) inadvertent production of email communications to

                                  15   defendant SonicWall, Inc. (“SonicWall”). Dkt. No. 82. The parties ask the Court to resolve the

                                  16   following disputes:

                                  17          1. Whether the attorney-client privilege or attorney work product doctrine protects

                                  18              Finjan’s communications;

                                  19          2. Whether Finjan waived its privilege or work product protection; and

                                  20          3. Whether SonicWall used the communications in violation of Federal Rule of Civil

                                  21              Procedure 26(b)(5)(B).

                                  22   The Court held a hearing on the matter on September 4, 2018. Dkt. No. 86.

                                  23          Having considered the parties’ submissions and the arguments of counsel at the hearing,

                                  24   the Court finds that the email communications at issue are privileged and that Finjan did not waive

                                  25   the privilege. The Court therefore denies SonicWall’s request to compel production of the email

                                  26   communications. As discussed further below, the Court does not reach the question of whether

                                  27   SonicWall has violated Rule 26(b)(5)(B).

                                  28
                                       I.     BACKGROUND
                                   1
                                              Finjan holds patents directed to network security software. Dkt. No. 1 ¶¶ 8-38. According
                                   2
                                       to the complaint, Finjan and SonicWall began discussing a license to Finjan’s patents in June
                                   3
                                       2014. Id. ¶ 39. The parties exchanged written communications in July and September 2014,
                                   4
                                       followed by in-person meetings in October 2014, February 2015, June 2016, and October 2016.
                                   5
                                       Id. ¶¶ 40-43. Ultimately, SonicWall declined to take a license to Finjan’s patents. Id. ¶ 44.
                                   6
                                       Finjan filed this action for patent infringement against SonicWall on August 4, 2017. See
                                   7
                                       generally Dkt. No. 1. Among other relief, Finjan seeks treble damages for willful infringement
                                   8
                                       pursuant to 35 U.S.C. § 284. Id. ¶¶ 72, 90, 106, 123, 140, 158, 170, 189, 206, 224, Prayer for
                                   9
                                       Relief at D.
                                  10
                                              On October 13, 2017, SonicWall moved to dismiss the complaint for failure to state a
                                  11
                                       claim for willful infringement, arguing that Finjan had not pled any “egregious” behavior required
                                  12
Northern District of California




                                       for a finding of willfulness. Dkt. No. 26. The Court denied SonicWall’s motion, finding that
 United States District Court




                                  13
                                       Finjan had pled sufficient facts from which it could be inferred that SonicWall had engaged in
                                  14
                                       disingenuous licensing negotiations, including alleging that “[a]t no time did [SonicWall] provide
                                  15
                                       any explanation as to how any of the Accused Products do not infringe any of the Asserted
                                  16
                                       Patents.” Dkt. No. 73 at 5–6 (citing Dkt. No.1 ¶ 44)).
                                  17
                                              During discovery, Finjan inadvertently produced email communications to SonicWall that
                                  18
                                       Finjan says contain attorney-client privileged communications and protected attorney work
                                  19
                                       product. Dkt. No. 82 at 1. Upon discovering the inadvertent production, Finjan asked SonicWall
                                  20
                                       to return and not use the email communications. Id. at 6. The parties dispute whether Finjan may
                                  21
                                       withhold the email communications as privileged or whether they must be produced to SonicWall.
                                  22
                                       In addition, the parties dispute whether SonicWall improperly used the email communications in
                                  23
                                       settlement discussions after receiving notice from Finjan that the production was inadvertent.
                                  24
                                       II.    LEGAL STANDARD
                                  25
                                              As a general matter, “[a] party is not entitled to discovery of information protected by the
                                  26
                                       attorney-client privilege.” Navajo Nation v. Confederated Tribes & Bands of the Yakama Indian
                                  27
                                       Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Wharton v. Calderon, 127 F.3d 1201, 1205
                                  28
                                                                                        2
                                   1   (9th Cir. 1997)). The purpose of the attorney-client privilege is “to encourage full and frank

                                   2   communication between attorneys and their clients . . . .” Upjohn Co. v. United States, 449 U.S.

                                   3   383, 389 (1981). The privilege applies only where the communication concerns legal advice

                                   4   sought from an attorney in his or her capacity as a professional legal advisor, and where the

                                   5   communication is made in confidence, is intended to be maintained in confidence by the client,

                                   6   and is not disclosed. In re Fischel, 557 F.2d 209, 211 (9th Cir. 1977) (citing 8 J. Wigmore,

                                   7   Evidence § 2292 at 554). The privilege extends to both the substance of the client’s

                                   8   communication and the attorney’s advice in response. Id. The party claiming the privilege has the

                                   9   burden to establish that it applies. See United States v. Martin, 278 F.3d 988, 999–1000 (9th Cir.

                                  10   2002).

                                  11            The attorney work product doctrine protects from discovery materials that are prepared by

                                  12   or for a party or its representative in anticipation of litigation. A party representative includes the
Northern District of California
 United States District Court




                                  13   party’s attorney, consultant, or agent. Visa U.S.A., Inc. v. First Data Corp., No. C-02-1786 JSW,

                                  14   2004 WL 1878209, at *5 (N.D. Cal. Aug. 23, 2004) (citing In re Grand Jury Subpoena (Mark

                                  15   Torf/Torf Envt’l Mgmt.), 357 F.3d 900, 906 (9th Cir. 2004); Fed. R. Civ. P. 26(b)(3)). The

                                  16   doctrine aims to balance the “promotion of an attorney’s preparation in representing a client” and

                                  17   “society’s general interest in revealing all true and material facts to the resolution of a dispute.” In

                                  18   re Seagate Tech., LLC, 497 F.3d 1360, 1375 (Fed. Cir. 2007) (citation and quotation marks

                                  19   omitted), overruled on other grounds by Halo Elecs., Inc. v. Pulse Elecs., Inc., 126 S. Ct. 1923

                                  20   (2016). A party asserting the work product doctrine bears the burden of demonstrating that the

                                  21   protection applies. See, e.g., Visa U.S.A., 2004 WL 1878209, at *5.

                                  22            The protections afforded by the attorney-client privilege and the attorney work product

                                  23   doctrine are not absolute. The attorney-client privilege may be waived “either implicitly, by

                                  24   placing privileged matters in controversy, or explicitly, by turning over privileged

                                  25   documents.” Gomez v. Vernon, 255 F.3d 1118, 1131 (9th Cir.), cert. denied, Beauclair v. Puente

                                  26   Gomez, 534 U.S. 1066 (2001). The waiver doctrine protects “the unfairness that would result

                                  27   from a privilege holder selectively disclosing privileged communications to an adversary,

                                  28   revealing those that support the cause while claiming the shelter of the privilege to avoid
                                                                                          3
                                   1   disclosing those that are less favorable.” Tennenbaum v. Deloitte & Touche, 77 F.3d 337, 340-41

                                   2   (9th Cir. 1996) (citing 8 J. Wigmore, Evidence § 2327, at 636). Similarly, work product

                                   3   protection may be waived, although the scope of the waiver may be narrowly restricted. Seagate,

                                   4   497 F.3d at 1375 (discussing United States v. Nobles, 422 U.S. 225 (1975)); see also Fed. R. Civ.

                                   5   P. 26(b)(3)(A), (b)(4) (permitting discovery of work product in certain circumstances). The client

                                   6   or counsel may waive work product protection. See Hernandez v. Tanninen, 604 F.3d 1095, 1100

                                   7   (9th Cir. 2010); United States v. Salsedo, 607 F.2d 318, 320 (9th Cir. 1979).

                                   8             Whether a particular communication is protected from discovery by the attorney-client

                                   9   privilege or the work product doctrine and, if so, whether that protection has been waived, are

                                  10   questions governed by Ninth Circuit law. See GFI, Inc. v. Franklin Corp., 265 F.3d 1268, 1272

                                  11   (Fed. Cir. 2001) (holding that waiver of privileged information is not a substantive patent law

                                  12   issue and regional circuit law applies); Phoenix Solutions Inc. v. Wells Fargo Bank, N.A., 254
Northern District of California
 United States District Court




                                  13   F.R.D. 568, 576 (N.D. Cal. 2008) (applying Ninth Circuit law on issue concerning waiver of

                                  14   attorney-client privilege).

                                  15   III.      DISCUSSION
                                  16             A.     Disputed Email Communications
                                  17             The parties’ dispute centers on the following three emails, which were written following

                                  18   the second of the parties’ four in-person meetings prior to the filing of this action:

                                  19             1.     Email #1:

                                  20

                                  21

                                  22                                 . Dkt. No. 82, Ex. A at FINJAN-SW047874–75.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           Dell is SonicWall’s predecessor-in-interest. Dkt. No. 82 at 2.
                                                                                          4
                                   1

                                   2

                                   3

                                   4          2.      Email #2:

                                   5

                                   6                                               . Id. at FINJAN-SW047873–74.

                                   7          3.      Email #3:

                                   8

                                   9                              . Id.

                                  10          SonicWall argues that no attorney-client privilege or work product protection applies to

                                  11   these emails, and further argues that even if they are protected, Finjan impliedly waived its

                                  12   privilege or protection.
Northern District of California
 United States District Court




                                  13          B.      Attorney-Client Privilege and Work Product
                                  14          The communications at issue fall squarely within the attorney-client privilege. First,

                                  15   Email #1 reflects that

                                  16

                                  17

                                  18
                                  19                       Dkt. No. 82-1 at FINJAN-SW047874–75. Asking one’s lawyer to help

                                  20   determine                                   in light of certain information is the quintessential request

                                  21   for legal advice.

                                  22                                                                        (who, in fact, now represents

                                  23   Finjan in this action before the Court). Dkt. No. 82 at 4–5, n.1. The communications related to

                                  24

                                  25                                           .                 ’s request was made in confidence, as

                                  26   evidenced by

                                  27        . Save for the inadvertent disclosure, Finjan’s assertion of the privilege has been

                                  28   unequivocal.
                                                                                           5
                                   1          Emails #2 and #3 do not alter the Court’s conclusion that the attorney-client privilege

                                   2   applies.

                                   3

                                   4

                                   5

                                   6                                                 . These emails fall squarely within the privilege.

                                   7          SonicWall argues that the attorney-client privilege does not cover communications that

                                   8   merely report or summarize conferences or recite information conveyed by third parties.

                                   9   According to SonicWall, only summaries that are so interwoven with legal advice may be

                                  10   considered privileged as a whole. Citing Segerstrom v. United States, No. C 00–0833 SI, 2001

                                  11   WL 283805 (N.D. Cal. Feb. 7, 2001), SonicWall argues that Finjan’s request for legal advice and

                                  12                                                                     are not so interwoven as to be
Northern District of California
 United States District Court




                                  13   inseparable. SonicWall suggests that the portions of the email seeking legal advice or reflecting

                                  14   the writer’s opinions (e.g.,                                                                  ) can

                                  15   simply be redacted. This view ignores the context of these email communications. The portion of

                                  16                                                                                                      is

                                  17   not merely a neutral recording of                                  ; rather,

                                  18                                         about which Finjan sought legal advice and, in the same

                                  19   communication, expressly sought such advice from counsel. These emails are similar to

                                  20   Documents 78 and 81 discussed in Segerstrom as to which Judge Illston found the privilege

                                  21   attached. See id. 2001 WL 283805 at *13-14.

                                  22          Emails #2 and #3 also qualify as attorney work product.

                                  23

                                  24                                                                                  Dkt. No. 82 at 5. The

                                  25   emails reflect counsel’s mental processes and reveal the information he considered significant;

                                  26   they are not merely verbatim summaries of                                               . Tierno v.

                                  27   Rite Aid Corp., No. C 05-02520 THE, 2008 WL 2705089, at *4 (N.D. Cal. July 8, 2008) (“[W]hile

                                  28   verbatim witness statements are generally considered ordinary work product, . . . an attorney’s
                                                                                        6
                                   1   notes and memoranda of statements are protected as opinion work product because they reveal the

                                   2   attorney’s mental processes and show what facts the attorney deems legally significant.”) (internal

                                   3   citation omitted); see also In re Intuitive Surgical Sec. Lit., No. 5:13-cv-01920-EJD (HRL), 2016

                                   4   WL 10459785, at *1 (N.D. Cal. Sept. 19, 2016) (listing cases where courts concluded that

                                   5   interview notes and witness summaries drafted by counsel are subject to work product protection);

                                   6   Upjohn, 449 U.S. at 399 (“Forcing an attorney to disclose notes and memoranda of witnesses’ oral

                                   7   statements is particularly disfavored because it tends to reveal the attorney’s mental processes

                                   8   . . . .”).

                                   9                SonicWall also relies on TVT Records v. Island Def Jam Music Grp., 214 F.R.D. 143

                                  10   (S.D.N.Y. 2003) for the proposition that the privilege does not apply when an attorney “merely

                                  11   convey[s] to his client the substance of what a third party has conveyed.” Id. at 147. But TVT

                                  12   Records itself suggests that the privilege would apply to documents that reflect “attorney-client
Northern District of California
 United States District Court




                                  13   ‘strategy’ discussions.” Id. at 147. Here, Finjan’s communications with its counsel

                                  14

                                  15                                                                                           . Emails #2 and

                                  16   #3 collect and transmit information prepared for use in such discussions.

                                  17                The Court therefore finds that all emails are protected by the attorney-client privilege and

                                  18   that Emails #2 and #3 are also protected by the work product doctrine.

                                  19                C.     Waiver of the Privilege or Protection
                                  20                Having determined that the communications at issue are protected from disclosure by the

                                  21   attorney-client privilege and the work product doctrine, the Court considers whether Finjan

                                  22   waived those protections. SonicWall contends that Finjan impliedly waived its privilege by

                                  23   asserting a claim for willfulness and alleging in its complaint and in opposition to SonicWall’s

                                  24   motion to dismiss that SonicWall never provided a substantive noninfringement position to Finjan.

                                  25   SonicWall argues that it would be unfair to permit Finjan to use its privilege as a shield when

                                  26                                                                .

                                  27                The Ninth Circuit addressed waiver of the attorney-client privilege in Chevron Corp. v.

                                  28   Pennzoil Co., 974, F.2d 1156 (9th Cir. 1992), stating that the privilege “may not be used as both a
                                                                                              7
                                   1   sword and a shield. . . . Where a party raises a claim which in fairness requires disclosure of the

                                   2   protected communication, the privilege may be implicitly waived.” Id. at 1162. In Chevron,

                                   3   Pennzoil asserted an advice of counsel defense, placing the attorney-client communications

                                   4   directly at issue. Finjan has not asserted a claim or defense that puts at issue advice of counsel or

                                   5   any communications with counsel.2 SonicWall reasonably contends that the privileged

                                   6   communications are relevant to Finjan’s claim of willful infringement. But Finjan’s withholding

                                   7   of them does not mean it is using its privilege as both a sword and shield. Finjan is only using its

                                   8   privilege as a shield. This is what happens any time a party prepares a privilege log listing

                                   9   otherwise responsive documents as privileged and withholds those documents from production. A

                                  10   party may not obtain an adversary’s privileged communications simply because it believes those

                                  11   communications would bear on—or even contradict—its adversary’s allegations.

                                  12          SonicWall points to Apple v. Samsung, 306 F.R.D. 234 (N.D. Cal. 2015) to support its
Northern District of California
 United States District Court




                                  13   argument that it would be unfair for Finjan to continue to withhold these emails while maintaining

                                  14   its claim that SonicWall’s infringement was willful. Apple v. Samsung is distinguishable. In that

                                  15   case, Samsung waived its attorney-client privilege with respect to its privilege log, briefs,

                                  16   declarations, and submission of in camera documents by directly placing those documents at issue

                                  17   in a sanctions proceeding following Samsung’s improper disclosure of unredacted confidential

                                  18   expert reports to third parties. As the Apple court explained:

                                  19                  Samsung put the disputed documents at issue by raising affirmative
                                  20                  defenses about inadvertence and whether Nokia’s confidential
                                                      information actually was used. . . . For example, Samsung
                                  21                  referenced privileged communications to argue there is “no evidence
                                                      that anyone deliberately, with a purpose of sharing information that
                                  22                  should not be shared at any time disclosed that information. We are
                                                      talking about inadvertent disclosures.”
                                  23

                                  24   Id. at 241–42 (emphasis added). Unlike Samsung, Finjan does not use or refer to the emails or
                                  25   their contents to support a claim or defense.
                                  26          SonicWall argues that it should at least be permitted to use the emails for impeachment
                                  27

                                  28
                                       2
                                        For this reason, SonicWall’s citations to Synalloy Corp. v. Gray, 142 F.R.D. 266 (D. Del. 1992)
                                       and Conkling v. Turner, 883 F.2d 431 (5th Cir. 1989) are inapposite.
                                                                                        8
                                   1   purposes. However, the cases on which SonicWall relies for this remedy concern circumstances

                                   2   where the attorney-client privilege or work product doctrine is used as a sword and shield, and

                                   3   particularly at trial where the unfairness that arises cannot be remedied except by waiver of the

                                   4   privilege. In re Grand Jury Proceedings John Doe Co. v. United States, 350 F.3d 299, 303 (2d.

                                   5   Cir. 2003) (“The unfairness courts have found which justified imposing involuntary forfeiture

                                   6   generally resulted from a party’s advancing a claim to a court or jury (or perhaps another type of

                                   7   decision maker) while relying on its privilege to withhold from a litigation adversary materials

                                   8   that the adversary might need to effectively contest or impeach the claim.”) (emphasis added);

                                   9   United States v. Pinho, No. CRIM. 02-814, 2003 WL 25772423 (E.D. Pa. July 8, 2003) (holding

                                  10   that defendant could not assert privilege over a conversation that she testified at trial did not

                                  11   occur); United States v. Nobles, 422 U.S. 225 (1975) (holding that defendant waived protection

                                  12   under the work product doctrine over his investigator’s reports when he called the investigator as a
Northern District of California
 United States District Court




                                  13   trial witness to attack the credibility of prosecution witnesses). These cases do not address the

                                  14   inadvertent disclosure of privileged communications during discovery.

                                  15          As the Court observed during the hearing, the attorney-client privilege protects qualifying

                                  16   communications; it does not protect facts. SonicWall may take discovery of Finjan regarding the

                                  17   meeting to which the emails refer, including depositions and requests for admissions. Such

                                  18   discovery may reveal that there is nothing to impeach.

                                  19          D.      Violation of Federal Rule of Civil Procedure 26(b)(5)(B)
                                  20          The record before the Court does not allow it to determine whether SonicWall used

                                  21   privileged communications for an improper purpose after being advised that the communications

                                  22   had been disclosed inadvertently. To the extent Finjan seeks disqualification of counsel or some

                                  23   other sanction as remedy for the alleged violation, such a request should be directed to the

                                  24   presiding judge by means of a noticed motion under the Civil Local Rules and should be

                                  25   supported by a more substantial record of what occurred.

                                  26   IV.    CONCLUSION
                                  27          For the foregoing reasons, the Court determines that the attorney-client privilege and work

                                  28   product doctrine protect the emails at issue from disclosure, and that Finjan did not waive those
                                                                                          9
                                   1   protections. SonicWall must certify to Finjan by October 29, 2018 that it has returned or

                                   2   destroyed all copies of the emails in its possession, custody, or control.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 15, 2018

                                   5

                                   6
                                                                                                     VIRGINIA K. DEMARCHI
                                   7                                                                 United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
